Citation Nr: 0812160	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  07-29 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code 
(Montgomery G.I. Bill benefits).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1979 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  The veteran requested a personal 
hearing before a member of the Board; thus, his claim was 
transferred to the RO in Columbia, South Carolina.  The 
veteran testified before the undersigned Veterans Law Judge 
in March 2008; a transcript of that hearing is associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pertinent to this appeal, an individual may establish 
eligibility for basic Chapter 30 educational assistance if he 
or she is a veteran or servicemember who: (1) elected to 
receive Montgomery G.I. Bill (MGIB) benefits (also known as 
Chapter 30 benefits) in lieu of educational assistance under 
the Post-Vietnam Era Veterans' Educational Assistance Program 
(VEAP) before November 1, 2001; (2) was a participant in VEAP 
on or before October 9, 1996; (3) served continuously on 
active duty since October 9, 1996, through at least April 1, 
2000; and (4) received an honorable discharge.  38 C.F.R. 
§ 21.7045(e)(2) (2007).  If an individual elects to receive 
MGIB benefits in lieu of VEAP benefits, he or she must 
contribute $2,700 to the Secretary of the military department 
concerned within eighteen months of making that election.  
38 C.F.R. § 20.7045(e)(4).

In the present case, the veteran served on active duty from 
July 1979 to October 2000.  His DD-214 indicates that he was 
honorably discharged from service and that he participated in 
VEAP; a printout from the Department of Defense (DOD) 
regarding his Chapter 32 history (VEAP history) appears to 
show that the last activity on his account was in October 
1995.  Thus, the only remaining issue in this case is whether 
the veteran elected to receive MGIB benefits in lieu of VEAP 
benefits prior to November 1, 2001, and contributed $2,700 to 
the Secretary of the military department within eighteen 
months of making that election.  

The veteran testified at his March 2008 hearing before the 
undersigned that he submitted his MGIB election form along 
with a check for $2,700 to the RO in Buffalo, New York in 
mid-September 2001.  He indicated that he completed these 
actions in response to a letter received from VA informing 
him that he had until October 31, 2001 to elect MGIB benefits 
as well as eighteen months from the date of his election to 
make a $2,700 nonrefundable payment; a copy of that letter 
has been provided to the Board.  See Undated VA Form 22-0346 
NR (VA Form created in August 2001).  In support of his 
claim, the veteran has submitted a copy of his Navy Federal 
Credit Union (NFCU) statement for the period from September 
23, 2001, through October 22, 2001, which shows a withdrawal 
for a check in the amount of $2,700 on October 2, 2001.  
Since he is uncertain whether he still has a copy of this 
check, No. 01507, in his possession, the veteran attempted to 
obtain a copy of the check image from NFCU.  Unfortunately, 
as demonstrated by the printout received from NFCU, the check 
image was destroyed after a five year retention period.  

Regardless of the unavailability of the check image, evidence 
that a check in the amount of $2,700 was cashed during the 
relevant time frame tends to support the veteran's assertion 
that he submitted his enrollment form and necessary monies as 
directed by VA.  Additionally, the veteran's testimony that 
the form and check were sent to the Buffalo RO is consistent 
with his account because the Buffalo RO has jurisdiction over 
education benefits for the Eastern Region, including Maryland 
(which is where the veteran was residing in 2001).  Since it 
is not clear from the current record whether any efforts have 
been made to search the Buffalo RO for any records pertaining 
to the veteran's alleged September/October 2001 payment, the 
Board concludes that a remand is necessary to do so.  

The Board observes that in addition to the above described 
evidence the claims file contains two printouts regarding the 
veteran's Chapter 32 (VEAP) benefits which appear to be from 
DOD.  One of these printouts indicates that the veteran has 
"unapplied contributions" in the amount of $2,700.  The 
second printout shows $2,700 under the heading "refunded."  
In light of the present circumstances, the Board finds that 
additional information is needed regarding the $2,700 
"unapplied contribution" and "refund."  In this regard, it 
is somewhat strange that monies in the exact amount needed 
for MGIB benefit election are located in the veteran's 
previously inactive VEAP account.  The Board notes that it if 
a $2,700 check was negotiated by VA or DOD in the appropriate 
time frame, it tends to show that the veteran submitted an 
enrollment form electing Chapter 30 benefits.  These 
printouts raise the possibility that a $2,700 check was 
received in the appropriate time frame by VA but was 
misapplied to his VEAP account.  In any case, additional 
development should be undertaken to ascertain more specific 
information about those $2,700 amounts listed on the (DOD?) 
printouts including, when the $2,700 was received, applied to 
the account, refunded, etc., and what purpose/reason was 
attached to these funds (and the rationale behind it).  
Furthermore, if it is determined that a refund was made, the 
AOJ is directed to provide documentation of this.  

In sum, the agency of original jurisdiction (AOJ) is directed 
to investigate whether a $2,700 check was negotiated by VA or 
DOD during the period from September to October 2001 for any 
reason.  It is directed to contact any appropriate 
authorities, including the Buffalo RO and DOD, in conducting 
its development.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran that if he is able 
to locate it, he may provide the AOJ with 
a copy of the $2,700 check.

2.  The AOJ is directed to investigate 
whether a $2,700 check from the veteran 
was negotiated by VA or DOD during the 
period from September to October 2001 for 
any reason.  In researching this question 
the AOJ must:

(a) Conduct a search at the Buffalo RO 
for any records pertaining to the 
veteran's alleged September/October 
2001 payment and Chapter 30 election 
form.  The AOJ is directed to obtain 
evidence regarding any payment(s) 
and/or letter(s) received during this 
time period which pertain to the 
veteran.  

(b) Attempt to ascertain more specific 
information about the $2,700 amount 
listed on the (DOD?) printouts as an 
"unapplied contributions" and refund.  
Relevant information includes, but is 
not limited to, when the $2,700 
referred to in these printouts was 
received, applied to the account, 
refunded, etc., as well as what 
purpose/reason was attached to these 
funds (and the rationale behind it).  
The AOJ should contact any authorities 
which may have information relevant to 
this inquiry, including DOD.

(c) If it is determined that a refund 
was made to the veteran in the amount 
of $2,700, the AOJ is directed to 
provide documentation of this.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



